CHIEF JUSTICE CARRICO,
dissenting.
If for no other reason than to maintain consistency in the law, I would apply the same rule in this case as we applied in Watson v. Daniel, 165 Va. 564, 183 S.E. 183 (1936), a rule that is now codified in § 8.01-243(B). Under Watson and § 8.01-243(B), the claim of parents for medical and other expenses incurred in behalf of their infant child is considered a property damage claim for purposes of determining the appropriate statute of limitations.
Furthermore, I think logic supports the view that such a claim should be considered a property damage claim for all purposes. It is the child who has suffered personal injury in a situation like the one at hand. The injury to the parents is not to their bodies but to their pocketbooks, their estate. And, as the parents say in the present case, their losses “fit nicely within the ‘any other property’ clause of the ‘property damage’ provisions of the UM coverage” provided by their policy.
Accordingly, I would affirm the judgment of the trial court.